                                                                                                Entered on Docket
                                                                                                November 21, 2018
                                                                                                EDWARD J. EMMONS, CLERK
                                                                                                U.S. BANKRUPTCY COURT
                                                                                                NORTHERN DISTRICT OF CALIFORNIA




                                             1
                                                                                           The following constitutes the order of the Court.
                                             2                                             Signed: November 20, 2018

                                             3
                                                                                           _________________________________________________
                                             4                                             M. Elaine Hammond
                                                                                           U.S. Bankruptcy Judge
                                             5
                                             6
                                             7
                                                                        UNITED STATES BANKRUPTCY COURT
                                             8
                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                             9
                                                                                                 )    Case No. 17-51644 MEH
UNITED STATES BANKRUPTCY COURT




                                            10   In re                                           )
  for the Northern District of California




                                                                                                 )    Chapter 7
                                            11   Anthony Cao Hoan Nguyen,                        )
                                                                                                 )
                                            12                                                   )
                                                                                                 )
                                            13                                                   )
                                                                                                 )
                                            14                              Debtor.              )
                                                                                                 )
                                            15                                                   )    Adv. No. 18-5013
                                                                                                 )
                                            16   Jason Barnes,                                   )
                                                                                                 )
                                            17                             Plaintiff.            )
                                                                                                 )
                                            18   v.                                              )
                                                                                                 )
                                            19   Anthony Nguyen,                                 )    Date:           November 19, 2018
                                                                                                 )    Time:           4:00 p.m.
                                            20                             Defendant.            )    Ctrm:           3020 (San Jose)
                                                                                                 )
                                            21                                                   )
                                            22
                                                                        AMENDED PRETRIAL CONFERENCE
                                            23                        ORDER AND TRIAL SCHEDULING ORDER

                                            24
                                            25           On November 19, 2018, the court held an informal discovery conference in the above-

                                            26   captioned matter. Appearances were as noted on the record.

                                            27
                                                                                            1
                                            28



                                             Case: 18-05013       Doc# 22     Filed: 11/20/18        Entered: 11/21/18 08:52:11     Page 1 of 9
                                             1            Upon due consideration and based on arguments of the parties, the court hereby
                                             2   establishes the following amended schedule:
                                             3
                                                          Deadline to Respond to Plaintiff’s
                                             4
                                                          First Request for Admissions:                      November 21, 2018 by 3:00 p.m.
                                             5
                                                          Deadline to Respond to Plaintiff’s
                                             6            First Request for Production of Documents:         November 21, 2018 by 3:00 p.m.
                                             7            Fact and Expert Discovery Cut-off:                 December 14, 2018
                                             8            Last day to hear Discovery Motion(s):              December 28, 2018
                                             9            Last day to hear Summary Judgment
UNITED STATES BANKRUPTCY COURT




                                            10            Motion(s):                                         January 9, 2019
  for the Northern District of California




                                            11            Parties’ Pre-Trial Meet and Confer by:             January 11, 2019
                                            12            Exchange Exhibits and Witness List by:             January 11, 2019
                                            13            File Joint Pre-Trial Conference
                                            14            Statement by:                                      January 18, 2019
                                            15            Pre-Trial Conference:                              January 23, 2019 at 10:00 a.m.
                                            16            Lodge Exhibits and Witness Lists
                                            17            with Court:                                        February 1, 2019
                                            18            File and Serve Trial Brief:                        February 1, 2019
                                            19            Trial Date:                                        February 6, 2019 at 9:00 a.m.
                                            20
                                            21            Defendant’s response to Plaintiff’s Second Request for Admissions is due by November
                                            22   30, 2018.
                                            23            Parties who are acting as their own lawyers (e.g. unrepresented parties) are bound
                                            24   by the terms of this order just as lawyers would be, and they will be treated as “counsel”
                                            25   below.
                                            26
                                            27
                                                                                               2
                                            28



                                             Case: 18-05013         Doc# 22       Filed: 11/20/18   Entered: 11/21/18 08:52:11    Page 2 of 9
                                             1   1.        DISCOVERY
                                             2             Counsel shall comply with the deadlines established above. 1 Notwithstanding Civil
                                             3   Local Rule (C.L.R.) 37-3, as incorporated by Bankruptcy Local Rule (B.L.R.) 1001-2, all
                                             4   discovery motions must be heard by the close of discovery. Counsel should carefully review
                                             5   C.L.R. 37-1, which requires a meaningful “meet and confer” before asking for court assistance.
                                             6   Counsel should be familiar with the filing and timing requirements for motions under B.L.R.
                                             7   7007-1.
                                             8             All depositions shall be concluded by the discovery cut-off date. All discovery requiring
                                             9   a written response shall be served in time for the response to be due prior to the discovery cut-
UNITED STATES BANKRUPTCY COURT




                                            10   off date.
  for the Northern District of California




                                            11             Any motions to extend the discovery cut-off date must be heard on or before the cut-off
                                            12   date. Motions to compel discovery may be heard after the cut-off date, but must be filed and
                                            13   served within ten days after the cut-off date.
                                            14
                                            15   2.        MOTIONS FOR SUMMARY JUDGMENT
                                            16             Counsel should be familiar with the filing and timing requirements for motions under
                                            17   B.L.R. 7007-1. No separate statement of undisputed facts is required under the Federal Rules
                                            18   or Bankruptcy Local Rules.
                                            19
                                            20   3.        PARTIES’ PRE-TRIAL MEET AND CONFER
                                            21             Counsel shall meet and confer (in person, or by telephone, and not solely by email) to
                                            22   discuss the conduct of the trial in this matter by the deadline established above. At the
                                            23   conclusion of their meeting, counsel shall prepare a Joint Pre-Trial Conference Statement,
                                            24   which includes concise and specific responses to each of the following matters:
                                            25
                                                 1    The deadlines set forth above supersede the deadlines set forth in Fed. R. Civ. P. 26, as incorporated
                                            26
                                                 by Fed. R. Bankr. P. 7026.
                                            27
                                                                                                    3
                                            28



                                             Case: 18-05013           Doc# 22       Filed: 11/20/18      Entered: 11/21/18 08:52:11           Page 3 of 9
                                             1          A.      The following facts are admitted and require no proof
                                             2          B.      The following issues of fact, and no others, remain to be litigated
                                             3          C.      The following issues of law, and no others, remain to be litigated
                                             4          D.      The appropriate measure of damages is
                                             5          E.      The parties have exchanged lists of witnesses to be called at trial
                                             6          F.      The parties have exchanged all other non-testimonial evidence to be used at
                                             7                  trial, including documents, expert reports, physical evidence
                                             8          G.      The parties have stipulated to the admission of the following documents for all
                                             9                  purposes
UNITED STATES BANKRUPTCY COURT




                                            10          H.      The parties have objections to the following documents (including the general
  for the Northern District of California




                                            11                  nature of the objection)
                                            12          I.      Other matters that might affect the trial (Set forth additional matters, such as
                                            13                  anticipated motions in limine, special scheduling of witnesses, objections to
                                            14                  proposed testimony, etc.)
                                            15          If the parties do not agree on a joint response to any of the above, they should set forth
                                            16   each side's position clearly and concisely.
                                            17          Counsel need not disclose evidence that will be presented as impeachment of any
                                            18   witness. Counsel should be clear that impeachment is a fairly narrow category of evidence.
                                            19
                                            20   4.     JOINT PRE-TRIAL CONFERENCE STATEMENT
                                            21          Counsel shall file a Joint Pre-Trial Conference Statement by the deadline set forth
                                            22   above. The statement shall include the following elements:
                                            23          A.      Responses to all matters addressed in Paragraph 1, above;
                                            24          B.      Each party's List of Exhibits to be Offered at Trial; and
                                            25          C.      Each party's List of Witnesses to be Offered at Trial.
                                            26          Witnesses and exhibits omitted on these lists will be excluded.
                                            27
                                                                                               4
                                            28



                                             Case: 18-05013       Doc# 22      Filed: 11/20/18     Entered: 11/21/18 08:52:11         Page 4 of 9
                                             1          The operative pleadings (complaint and answer) will be deemed superseded by the
                                             2   parties' Pre-Trial Conference Statement.
                                             3
                                             4   5.     THE COURT'S EXPECTATIONS REGARDING PARTIES' PRE-TRIAL
                                             5          MEET AND CONFER AND PRE-TRIAL CONFERENCE STATEMENT
                                             6          Proper preparation for trial, including appropriate participation in the pre-trial process,
                                             7   makes for better trials and better results. Counsel must participate meaningfully in the Parties'
                                             8   Pre-Trial Meet and Confer.
                                             9          Plaintiff(s)' counsel shall have the obligation of setting up the Parties' Pre-Trial Meet
UNITED STATES BANKRUPTCY COURT




                                            10   and Confer and drafting the initial Joint Pre-Trial Conference Statement. Defendant(s)' counsel
  for the Northern District of California




                                            11   shall be available for the Parties' Pre-Trial Meet and Confer, and shall review the Joint Pre-Trial
                                            12   Conference Statement promptly and shall supply comments as necessary. Plaintiff(s)' counsel
                                            13   shall file the completed document on time and in a satisfactory state.
                                            14          If counsel fail to cooperate with each other in conducting the Parties' Pre-Trial Meet and
                                            15   Confer, or in preparing the Pre-Trial Conference Statement, they and the parties should expect
                                            16   the court will assess sanctions set out below on fault.
                                            17
                                            18   6.     PRE-TRIAL CONFERENCE
                                            19          A Pre-Trial Conference will be held at the date and time indicated above in Courtroom
                                            20   3020, 280 South First Street, San Jose, CA.
                                            21          Trial counsel shall appear in person.
                                            22          The court will discuss in detail the matters set forth in the Joint Pre-Trial Conference
                                            23   Statement. The court will focus in particular on the order of proof, matters of fact and law over
                                            24   which there is no argument, and stipulations as to witness and exhibit admissibility.
                                            25
                                            26
                                            27
                                                                                                5
                                            28



                                             Case: 18-05013        Doc# 22     Filed: 11/20/18      Entered: 11/21/18 08:52:11        Page 5 of 9
                                             1   7.     TRIAL EXHIBITS
                                             2          By the date set forth above, counsel for each party shall submit two copies of all exhibits
                                             3   identified in the Exhibit List (See § 4) to the court. The parties shall bring sufficient copies of
                                             4   exhibits for all counsel, the witness, and the court.
                                             5          Each copy of each exhibit shall be pre-marked by the proponent prior to trial. Plaintiff's
                                             6   exhibits shall be numbered with an identifying initial, and defendant's exhibits shall be lettered.
                                             7   The parties may stipulate to use joint exhibits and to the manner in which they will be
                                             8   designated. Exhibit stickers may be obtained from the courtroom deputy.
                                             9          If any party expects to offer more than ten exhibits, such party must place them in a
UNITED STATES BANKRUPTCY COURT




                                            10   three-ring binder with a tab for each exhibit.
  for the Northern District of California




                                            11          At the commencement of trial, the parties shall be prepared to stipulate into evidence all
                                            12   exhibits that are admissible for at least one purpose and as to which there is no dispute as to
                                            13   authenticity or the ability of the opposing party to lay a foundation.
                                            14
                                            15   8.     TRIAL BRIEFS
                                            16          By the date set forth above, each party must, (1) serve and file a trial brief (providing
                                            17   chambers copies if the trial brief exceeds 10 pages), which brief shall include (a) a discussion
                                            18   of the elements of each cause of action, including citation to controlling authority, and (b) a
                                            19   discussion of the legal basis and calculation for each type of damage requested in the complaint.
                                            20   Trial briefs shall not exceed fifteen (15) pages without prior permission of the court.
                                            21
                                            22   9.     TRIAL DATE
                                            23          Trial will commence at the date and time noted above, at Courtroom 3020, 280 South
                                            24   First Street, San Jose, CA.
                                            25          Seven calendar days before the trial date counsel shall inform the courtroom deputy
                                            26   (Anna Rosales at 408-278-7581) whether the parties have settled.
                                            27
                                                                                                  6
                                            28



                                             Case: 18-05013        Doc# 22      Filed: 11/20/18       Entered: 11/21/18 08:52:11      Page 6 of 9
                                             1   10.     WITNESSES
                                             2   Unavailability
                                             3           Counsel must take appropriate steps to ensure witnesses are available for trial. If
                                             4   necessary, witnesses must be subpoenaed. Unrepresented parties must obtain subpoenas in
                                             5   advance from the Clerk’s Office and ensure they are served on witnesses in a timely way.
                                             6   Form of Testimony
                                             7           Any party may, as to any witness, present the direct examination testimony of such
                                             8   witness by filing and serving a declaration under penalty of perjury signed by the witness, if (a)
                                             9   such declaration is filed and served at least three (3) business days prior to the trial, and (b) the
UNITED STATES BANKRUPTCY COURT




                                            10   witness is present in court for cross-examination on the day of trial. This paragraph does not
  for the Northern District of California




                                            11   preclude either party from calling any witness for direct examination by means of live
                                            12   testimony.
                                            13
                                            14   11.     FAILURE TO COMPLY WITH OBLIGATIONS UNDER THIS PRE-TRIAL
                                            15           CONFERENCE ORDER
                                            16           The court takes trial seriously and expects counsel to do the same.
                                            17   Continuances
                                            18           Counsel should be aware that the court will not grant continuances of trial dates absent
                                            19   compelling circumstances beyond the parties’ or counsel’s control. The unavailability of
                                            20   parties, counsel, experts, or other necessary individuals will not constitute cause to continue a
                                            21   trial. Stipulations to continue a trial do not bind the court.
                                            22           Failure to comply with pre-trial requirements – including failing to file exhibits, witness
                                            23   lists, and trial briefs – will not result in a trial being reset, but will result in appropriate sanctions,
                                            24   as below.
                                            25
                                            26
                                            27
                                                                                                   7
                                            28



                                             Case: 18-05013         Doc# 22       Filed: 11/20/18       Entered: 11/21/18 08:52:11           Page 7 of 9
                                             1   Failure to Participate in Pre-Trial Process and to Complete Required Filings
                                             2          Depending on fault and circumstances, the court may (1) enter judgment against the
                                             3   offending party; (2) exclude evidence; (3) impose sanctions against a party; (4) impose
                                             4   sanctions against counsel; (5) dismiss a matter or proceeding; or (6) enter any other order or
                                             5   sanction permitted by law.
                                             6                                     ***END OF ORDER***
                                             7
                                             8
                                             9
UNITED STATES BANKRUPTCY COURT




                                            10
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                                                                             8
                                            28



                                             Case: 18-05013       Doc# 22     Filed: 11/20/18    Entered: 11/21/18 08:52:11       Page 8 of 9
                                             1                                COURT SERVICE LIST
                                                 Jason Barnes
                                             2
                                                 2706 Benton St.
                                             3   Santa Clara, CA 95051

                                             4
                                             5   Via ECF:

                                             6   All ECF Recipients

                                             7
                                             8
                                             9
UNITED STATES BANKRUPTCY COURT




                                            10
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                                                                        9
                                            28



                                             Case: 18-05013      Doc# 22   Filed: 11/20/18   Entered: 11/21/18 08:52:11   Page 9 of 9
